Citation Nr: 0102845	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chloracne as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his representative appeared in 
December 2000, before the undersigned Member of the Board via 
a videoconference hearing at the RO.


REMAND

The Board observes that a VA examiner at a December 1996 VA 
examination stated that the distribution and type of lesions 
described by the veteran in the past was consistent with 
chloracne.  Moreover, copies of medical notations dated in 
August 1997 and August 1998 show that the veteran's private 
physician diagnosed chloracne and stated that it was from 
possible exposure to dioxin herbicide during Vietnam.  
However, the physician did not give reasons and basis for 
this determination.  Additionally, copies of the private 
medical records showing treatment for such are not of record.  
The medical basis for this opinion should be requested.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
releases and other assistance as needed, 
the RO should obtain the veteran's 
complete medical records from Baptist 
Health Center to include those of L. G. 
from 1997 to present.  The RO should 
request that physician, L.G., provide 
reasons and bases for the opinion that 
chloracne was due to possible exposure to 
dioxin herbicide in Vietnam.
 
2.  The veteran should be afforded VA 
examination to determine the nature and 
etiology of the veteran's chloracne.  
After examining the veteran and reviewing 
the veteran's claims folder to include 
the veteran's service records and all 
medical reports and opinions, the 
examiner should opine whether it is as 
likely as not that the veteran's 
chloracne is related to exposure to 
herbicide during service.  The VA 
examiner should provide reasons and bases 
for this opinion.    

Thereafter, the RO should readjudicate the issues listed on 
the title page.  To the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





